Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0175218 (hereinafter referred as “Chu”), in view of US 6193077 (hereinafter referred as “Witham”).
Regarding claims 9, 10, 12, and 13, Chu teaches an article comprising a hydrophobic nanofibrous scaffold comprising fibers having a diameter from about 1 nm to about 2000 nm, the hydrophobic nanofibrous scaffold including a hydrophobic polymer selected from polymers including polystyrene, polyolefins, polysulfones, fluoropolymers, polyesters, polycarbonates, polynitriles, polyacrylates, polyacetates, polyvinyl chloride, polyacrylic acids, polymethacrylic acids, polysiloxanes, cross-linked forms thereof, derivatives thereof and copolymers thereof (refer [0023]);  the scaffold comprising pores [0029]; thickness of the nanofibrous scaffold may vary from about 1 µm to 500 µm [0028]; and a hydrophilic protecting layer on a surface of the nanofibrous scaffold [0033], the hydrophilic protecting layer having a thickness from about 0.20 µm to about 20 µm [0033].
The range of thickness of hydrophilic layer (0.20 µm to about 20 µm) disclosed by Chu overlaps the claimed range of 200 nm to 1 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selecting barrier layer thickness and discovering optimum or workable ranges would have been obvious to achieve desired permeation through the membrane since Chu.
The limitation “for membrane distillation” is an intended use limitation. The limitation is not considered to imparting additional structure but rather merely states intended use of the claimed article. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).
Chu does not teach that the hydrophilic layer includes monomers or oligomers cross- linked with ultraviolet light, the monomers or oligomers selected from di(ethylene glycol) diacrylate, tetra(ethylene glycol) diacrylate, poly(ethylene glycol) diacrylate, derivatives thereof, and combinations thereof.
Witham teaches a membrane comprising a hydrophobic polyethersulfone membrane coated with an aqueous solution of a polyalkylene oxide polymer and at least one polyfunctional monomer, and (b) polymerizing the monomer over the entire surface of the membrane (abstract). Witham discloses that the polyfunctional monomer includes tetraethyleneglycol diacrylate (TEGDA), and further discloses that TEGDA s currently the preferred monomer to render very hydrophobic surfaces (such as PVDF membranes) hydrophilic since it leads to water wettability at lower concentrations than alternatives (C4/L39-56).
It would have been obvious to one of ordinary skill in the art to modify the hydrophilic layer of Chu to include tetraethyleneglycol diacrylate in the hydrophilic layer to provide water wettability at lower concentrations as taught by Witham.
The limitation of “cross- linked with ultraviolet light” is directed to a method of making the membrane and does not impart additional structure to the membrane since Witham teaches crosslinking the hydrophilic layer. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).
Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0175218 (hereinafter referred as “Chu”), in view of J. Mater. Chem. A, 2014, 2, 10137-10145 (hereinafter referred as “Raza”).
Regarding claims 9, 10, 12, and 13, Chu teaches an article comprising a hydrophobic nanofibrous scaffold comprising fibers having a diameter from about 1 nm to about 2000 nm, the hydrophobic nanofibrous scaffold including a hydrophobic polymer selected from polymers including polystyrene, polyolefins, polysulfones, fluoropolymers, polyesters, polycarbonates, polynitriles, polyacrylates, polyacetates, polyvinyl chloride, polyacrylic acids, polymethacrylic acids, polysiloxanes, cross-linked forms thereof, derivatives thereof and copolymers thereof (refer [0023]);  the scaffold comprising pores [0029]; thickness of the nanofibrous scaffold may vary from about 1 µm to 500 µm [0028]; and a hydrophilic protecting layer on a surface of the nanofibrous scaffold [0033], the hydrophilic protecting layer having a thickness from about 0.20 µm to about 20 µm [0033].
The range of thickness of hydrophilic layer (0.20 µm to about 20 µm) disclosed by Chu overlaps the claimed range of 200 nm to 1 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selecting barrier layer thickness and discovering optimum or workable ranges would have been obvious to achieve desired permeation through the membrane since Chu.
The limitation “for membrane distillation” is an intended use limitation. The limitation is not considered to imparting additional structure but rather merely states intended use of the claimed article. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).
Chu does not teach that the hydrophilic layer includes monomers or oligomers cross- linked with ultraviolet light, the monomers or oligomers selected from di(ethylene glycol) diacrylate, tetra(ethylene glycol) diacrylate, poly(ethylene glycol) diacrylate, derivatives thereof, and combinations thereof.
Raza teaches a composite membrane comprising hydrophobic substrate coated with hydrophilic polymer to improve water permeability and to decrease fouling, wherein the hydrophilic coating comprises polyethylene glycol diacrylate crosslinked via ultraviolet (abstract, P10138/right column).
It would have been obvious to one of ordinary skill in the art to modify the hydrophilic layer of Chu to include polyethylene glycol diacrylate crosslinked via ultraviolet the hydrophilic layer to improve water permeability and to decrease fouling as taught by Raza.
The limitation of “cross- linked with ultraviolet light” is directed to a method of making the membrane and does not impart additional structure to the membrane since Witham teaches crosslinking the hydrophilic layer. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.
With regard to rejection of claim 1, applicant argued that “Chu teaches pervaporation membranes possessing a barrier layer with zeolites therein. (See, Chu's Abstract.) Chu's pervaporation membranes are not membranes for membrane distillation.” This is not found to be persuasive because the limitation “for membrane distillation” is an intended use limitation. The limitation is not considered to imparting additional structure but rather merely states intended use of the claimed article. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).
Applicant further argued that Chu' s membranes do not include a hydrophilic protecting layer having a thickness from about 200 nm to about 1 μm, wherein the hydrophilic protecting layer includes monomers or oligomers cross-linked with ultraviolet light, the monomers or oligomers selected from di(ethylene glycol) diacrylate, tetra(ethylene glycol) diacrylate, poly(ethylene glycoll) diacrylate, derivatives thereof, and combinations thereof, as recited in amended claim 9. 
The argument regarding thickness is not persuasive because the range of thickness of hydrophilic layer (0.20 µm to about 20 µm) disclosed by Chu overlaps the claimed range of 200 nm to 1 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Selecting barrier layer thickness and discovering optimum or workable ranges would have been obvious to achieve desired permeation through the membrane since Chu.
The hydrophilic layer comprising tetraethyleneglycol diacrylate is taught by Witham and the hydrophilic layer comprising polyethylene glycol diacrylate is taught by Raza (refer claim rejection above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777